DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of applicant’s election with traverse of the species of SEQ ID NO:64.  The traversal is on the ground that the examiner did not demonstrate burden of search for examination of all the species of the invention.  This has been considered but not found persuasive. 
It is noted that applicant has traversed the restriction requirement on the grounds that the examiner has not shown burden of search.  This has been considered but not found persuasive.  The restriction requirements clearly set forth the burden of search for all of the  previously claimed 198 amino acid sequences of SEQ ID NO: 1-3, 5-12, 14-36, 38-45, 47-89, 91-99, 101-116,and 118-205, in that each of these sequences would constitute a separate search in the sequence databases and the non-patent literature databases.  Further applicant has canceled the remaining, non-elected species.  The restriction requirement is deemed proper and hereby made FINAL.  
Claims 5, 6 and 13 have been canceled.  Claims 1, 4, 10, 14-16 have been amended.  Claims 21-23 have been added.  Claims 1-4, 7-12, 14-23 are pending and examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the pharmaceutical composition of claim 8 comprising adjuvants which are anti-CD40 antibody, imiquimod, resiquimod, GM-CSF, cyclophosphamide, IFN-alpha, IFN-beta, CpG oligonucleotide and derivatives, poly (I:C) and derivatives, RNA, sildenafil, particulate formulations with PLG, virosomes, Il-1, Il-2, Il-4, Il-7, Il-12, Il-13, Il-15, Il-21 and Il-23 does not reasonably provide enablement for the pharmaceutical composition of claim 9 comprising adjuvants which are sunitinib and bevacizumab.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The prior art teaches the use of anti-CD40 antibody, imiquimod, resiquimod, GM-CSF, cyclophosphamide, IFN-alpha, IFN-beta, CpG oligonucleotide and derivatives, poly (I:C) and derivatives, RNA, sildenafil, particulate formulations with PLG, virosomes, Il-1, Il-2, Il-4, Il-7, Il-12, Il-13, Il-15, Il-21 and Il-23 as immunoadjuvants to vaccine compositions.  Neither the specification nor the prior art provide objective evidence on the use of sunitinib or bevacizumab as an immunoadjuvant.  Sunitinib is an inhibitor of VEGFR2 and PDGFRβ that is used as an antineoplastic agent in the treatment of gastrointestinal stromal tumors and renal cell carcinoma.  Bevacizumab is an anti-VEGF monoclonal antibody used to inhibit pathologic angiogenesis.  There are no teachings in the specification or any art of record linking binding to VEGF, or inhibition of VEGFR2 or PDGFRβ with the property of being an immunoadjuvant.  One of skill in the art would be subject to undue experimentation in order to use the pharmaceutical composition of claim 9 comprising sunitinib or bevacizumab as an adjuvant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2005-296005 and Machine Translation thereof, as evidenced by Brennan et al (U.S. 2006/0128620).
JP2005-296005 discloses purified γGCS and the compound represented by Structural Formula (8) were incubated at 25°C in the presence of magnesium and ATP until the activity completely stopped (page 37, paragraph [0064]). JP2005-296005 discloses that the resulting complex was crystallized by sitting drop vapor diffusion method at 20° C. against 15% (W/V) PEG 2000MME and 20 mM Tris-HCl with 250 mM MgCl2, pH 7.5 buffer (page 38, lines 1554-1555).  JP2005-296005 discloses γGCS as
   Synthetase, γ-glutamylcysteine (human) (9CI)  (CA INDEX NAME)
 
 
SEQ      1 MGLLSQGSPL SWEETKRHAD HVRRHGILQF LHIYHAVKDR HKDVLKWGDE
        51 VEYMLVSFDH ENKKVRLVLS GEKVLETLQE KGERTNPNHP TLWRPEYGSY
       101 MIEGTPGQPY GGTMSEFNTV EANMRKRRKE ATSILEENQA LCTITSFPRL
       151 GCPGFTLPEV KPNPVEGGAS KSLFFPDEAI NKHPRFSTLT RNIRHRRGEK
       201 VVINVPIFKD KNTPSPFIET FTEDDEASRA SKPDHIYMDA MGFGMGNCCL
       251 QVTFQACSIS EARYLYDQLA TICPIVMALS AASPFYRGYV SDIDCRWGVI
       301 SASVDDRTRE ERGLEPLKNN NYRISKSRYD SIDSYLSKCG EKYNDIDLTI
       351 DKEIYEQLLQ EGIDHLLAQH VAHLFIRDPL TLFEEKIHLD DANESDHFEN
       401 IQSTNWQTMR FKPPPPNSDI GWRVEFRPME VQLTDFENSA YVVFVVLLTR
       451 VILSYKLDFL IPLSKVDENM KVAQKRDAVL QGMFYFRKDI CKGGNAVVDG
       501 CGKAQNSTEL AAEEYTLMSI DTIINGKEGV FPGLIPILNS YLENMEVDVD
       551 TRCSILNYLK LIKKRASGEL MTVARWMREF IANHPDYKQD SVITDEMNYS
       601 LILKCNQIAN ELCECPELLG SAFRKVKYSG SKTDSSN
      

which comprises the instant SEQ ID NO:64 (underlined).  Brennan et al provides evidence that MgCl2 is a pharmaceutically acceptable salt (paragraph [0122]).  Thus, the formation of the γ-glutamylcysteine crystal with MgCl2 salt meets the limitation of γ-glutamylcysteine in the form of a pharmaceutically acceptable salt. 


Allowable Subject Matter
Claims 14-18 are allowed.
Claims 2, 4, 7, 8, 10-12, and 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643